MEMORANDUM**
Robert Barroca, a federal prisoner, appeals pro se from the district court’s judgment dismissing without prejudice his “Habeas Corpus Request for Emergency Medical Care.” We have jurisdiction under 28 U.S.C. § 1291. We review for clear error the district court’s factual findings regarding exhaustion of administrative remedies and review de novo its application of substantive law. Wyatt v. Terkune, 315 F.3d 1108, 1120 (9th Cir.2003). We affirm.
Because Barroca seeks emergency medical care, the district court properly construed his 28 U.S.C. § 2241 habeas petition as a 42 U.S.C. § 1983 civil rights complaint. See Badea v. Cox, 931 F.2d 573, 574 (9th Cir.1991) (explaining that challenges to conditions of confinement should be presented in a section 1983 action rather than in a habeas petition).
Because Barroca conceded that he did not exhaust administrative remedies, the district court properly dismissed his action without prejudice. See Wyatt, 315 F.3d at 1120.
Barroca’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.